Title: From George Washington to Major General Robert Howe, 9 May 1780
From: Washington, George
To: Howe, Robert


          
            Dear Sir
            Head Quarters Morris Town 9th May 1780
          
          I last evening recd your favors of the 6th—I am pleased to hear of the good conduct and success of Capt. Cushing in his enterprize against Delancey’s detachment—It is to be regretted that the Colonel was himself absent at the time.
          Colo. Moylan had written to me on the subject of Mr Hooglands Arrest and mode of trial, I gave it as my opinion that he was to be tried by a general Court Martial—The 9th Article of the 14th section of the Rules and Articles of War is expressly to the point and directs the composition of the Court where disputes arise between Officers of different Corps—You will be pleased to order the Court accordingly. I am &.
        